IN THE SUPREME COURT OF THE STATE OF DELAWARE

    NIKITA BERNSTEIN,                            §
                                                 §   No. 296, 2021
           Plaintiff Below,                      §
           Appellant,                            §   Court Below—Court of Chancery
                                                 §   of the State of Delaware
           v.                                    §
                                                 §   C.A. No. 2021-0062 SEM
    MYJOVE CORPORATION,                          §
                                                 §
           Defendant Below,                      §
           Appellee.                             §

                               Submitted: October 22, 2021
                               Decided:   November 16, 2021

                                           ORDER

         (1)     The appellant filed this appeal from a Master in Chancery’s August 24,

2021 post-trial final report, which denied his request for an order compelling

inspection of the appellee’s books and records under 8 Del. C. § 220. This Court

lacks jurisdiction to hear an appeal directly from a decision of a Master in Chancery.1

Thus, on September 2, 2021, the Senior Court Clerk issued a notice directing the

appellant to show cause why the appeal should not be dismissed based on the Court’s

lack of jurisdiction to consider an appeal from a Master’s decision. Postal records

indicate that the notice to show cause was never delivered. The Chief Deputy Clerk

therefore resent the notice by first-class mail on October 11, 2021.



1
    Kalil v. Kalil, 2018 WL 1915123 (Del. Mar. 12, 2018).
      (2)    To date, the appellant has not responded to the notice to show cause.

The appellant failed to respond to the notice within the required ten-day period,

therefore dismissal of this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Tamika R. Montgomery-Reeves
                                                  Justice




                                        2